Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claim 6 is rejoined with the allowed claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach an analysis unit comprising a well and an inclined saddle-like portion connected to the well, wherein the bottom of the well is an analysis substrate provided with a track region including convex portions and recesses alternately arranged and wherein a cartridge is provided with plural pairs with the opening of the well and the inner circumferential surface of the well. The prior art additionally fails to teach an analysis unit comprising a well, an inclined saddle-like portion connected to the well, a nozzle head to which a suction nozzle and dispensing nozzle are fixed, and a controller that controls the suction nozzle to suck solution out of the well.
Johnson (US 4,681,742 A) teaches an analysis unit for quantitating detection target substances bound to antibodies, the analysis unit comprising a well having a hole-like shape defined by an opening, an inner circumferential surface, and a bottom; and an inclination part. Johnson teaches a washing device comprising a stage on which the analysis unit is mounted; a dispensing nozzle from which a solution is injected to the well; and a controller configured to control the stage or the dispensing nozzle. Johnson teaches the washing device further comprising a nozzle head to which a suction nozzle and the dispensing nozzle are fixed and that the controller controls the nozzle head or the stage. However, Johnson fails to teach the inclination part comprises a saddle-like portion as recited in claim 1.
Shigesada (US 2007/0148649 A1) teaches the analysis unit comprising a well and an inclined saddle-like portion connected to the well as described in claim 1, but fails to disclose the bottom of the well is a part of an analysis substrate provided with a track region including convex portions and recess alternately arranged and that a cartridge is provided with plural pairs with the opening of the well and the inner circumferential surface of the well.
Shigesada teaches a washing device comprising a stage on which the analysis unit is mounted including a washing liquid-supply pump configured to suck the washing liquid from the washing liquid bottle containing the washing liquid and to supply the washing liquid to the washing liquid-dispensing nozzle and a recovery liquid-supply pump configured to suck the recovery liquid from the recovery liquid bottle containing the recovery liquid and to supply the recovery liquid to the recovery liquid-dispensing nozzle (i.e., suction nozzles). However, Shigesada fails to teach the controller controls the suction nozzle to suck the solution out of the well. Since the washing liquid-supply pump of Shigesada sucks solution to provide to the washing liquid-dispensing nozzle and the recovery liquid-supply pump sucks solution to provide to the recovery liquid-dispensing nozzle, there would be no rationale for the controller to control the suction nozzles so as to suck the solutions out of the well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641